Citation Nr: 1753800	
Decision Date: 11/24/17    Archive Date: 12/01/17

DOCKET NO.  10-41 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether there is new and material evidence to reopen a previously-denied claim for service connection for a right knee disability.

2.  Whether there is new and material evidence to reopen a previously-denied claim for service connection for a left knee disability.

3.  Entitlement to service connection for headaches, including as due to service-connected bilateral hearing loss.

4.  Entitlement to a compensable rating prior to October 1, 2015, and an evaluation higher than 20 percent since, for the bilateral hearing loss.

5.  Entitlement to service connection for an acquired psychiatric disorder, including major depressive disorder (MDD).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1971 to September 1973.

He appealed to the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in support of these claims during a July 2013 videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the proceeding is of record.  

The Board subsequently remanded these claims in March 2014 for further development.

Service connection for MDD was denied in a January 2005 rating decision that became final and binding when not appealed.  38 U.S.C. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (2004).  Consequently, when the Veteran refiled his claim in September 2009, the RO treated it as a petition to reopen his claim, which ordinarily requires new and material evidence since the earlier final and binding decision.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156.  However, the RO did not acquire his service personnel records (SPRs) until November 2015, so did not consider these records in the earlier January 2005 decision.  Indeed, the January 2005 decision's recitation of the evidence reviewed in the decision does not include any SPRs at the time of his initial claim.  According to 38 C.F.R. § 3.156(c), if, as here, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section, which otherwise would require new and material evidence to reopen the claim.  Such records include, but are not limited to, SPRs.

As the SPRs are relevant to the Veteran's claim, it therefore was inappropriate for the RO to have required new and material evidence to reopen this claim when reconsidering the claim in the December 2009 decision.  There was no such requirement according to 38 C.F.R. § 3.156(c), so no need to reopen the claim before readjudicating it on its underlying merits.

Additionally, the Board is recharacterizing the claim from service connection for MDD to more generically as for an acquired psychiatric disorder to be more expansive in light of different psychiatric diagnoses reflected in the record, to comply with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

A December 2015 rating decision increased the evaluation for bilateral hearing loss to 20 percent, effective October 1, 2015.  As the RO did not assign the maximum disability rating possible, also not the higher rating for the entire period at issue, the appeal remains before the Board and accordingly has been recharacterized to reflect the "staging" of the rating for this disability.  AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (it is presumed a Veteran is seeking the highest possible rating for a disability for all time periods at issue); Hart v. Mansfield, 21 Vet. App. 505 (2007) (disability ratings are "staged" if there are occasions when the disability is more severe than at others, which compensates the Veteran for this variance).

The claim of entitlement to service connection for an acquired psychiatric disorder requires further development before being decided on appeal, so the Board is REMANDING this claim to the Agency of Original Jurisdiction (AOJ).  Whereas the Board, instead, is going ahead and deciding the remaining claims.

FINDINGS OF FACT

1.  Prior to the promulgation of a decision in this appeal, the Veteran submitted a statement indicating he is withdrawing his appeal as concerning whether there is new and material evidence to reopen his claims for service connection for right and left knee disabilities.

2.  The Veteran's headaches are not etiologically related to his service-connected bilateral hearing loss.

3.  At worst, the Veteran had level I hearing loss in his right ear and level IV hearing loss in his left ear prior to October 1, 2015.

4.  Since October 1, 2015, the Veteran's hearing loss has been, at worst, level I in the right ear and level XI in the left ear.


CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of the substantive appeal concerning whether new and material evidence has been received to reopen the claims of entitlement to service connection for right and left knee disabilities.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The criteria are not met for entitlement to service connection for headaches secondary to service-connected bilateral hearing loss.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2017).

3.  The criteria also are not met for an initial compensable rating for the bilateral hearing loss prior to October 1, 2015.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.85, 4.86, Diagnostic Code (DC) 6100 (2017).

4.  As well, the criteria are not met for a rating higher than 20 percent for the bilateral hearing loss since October 1, 2015.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.85, 4.86, DC 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn Claims

Under 38 U.S.C. § 7105 (West 2014), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal (VA Form 9 or equivalent statement) may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).

Here, after the issues of whether new and material evidence has been received for the claims for service connection for right and left knee disabilities were remanded in March 2014.  In October 2014, prior to the promulgation of a decision in this appeal, the Veteran indicated in writing that he wanted the appeals to be removed.  Consequently, there remain no allegations of errors of fact or law for appellate consideration concerning these claims.  Accordingly, the Board does not have jurisdiction to review these claims and they are summarily dismissed.


II. The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence he is expected to provide versus that VA will obtain for him.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  Here, the Veteran was provided this required notice and information in a September 2009 letter, prior to the initial adjudication of his claims in the December 2009 decision at issue in this appeal, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the processing and adjudication of his claim, certainly none that he and his representative consider unduly prejudicial - meaning necessarily outcome determinative of his claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on the claim.  This additional obligation does not apply if there is no reasonable possibility the assistance would aid in substantiating the claim.  To this end, the Veteran's service treatment records (STRs), SPRs, VA treatment records, and identified post-service private treatment records have been obtained and associated with his claims file for consideration.  

He was also provided VA examinations in October 2009 and additionally in response to the March 2014 remand in May 2014 and November 2015 for his bilateral hearing loss disability.  The May 2014 and November 2015 examination reports contain descriptions of the functional effects of the disability and records the relevant findings necessary for rating this service-connected condition.  As for his petition to reopen the claim for service connection for a head injury with residual headaches, also claimed as stress headaches, that was previously considered and denied, and not appealed, the duty to provide a VA examination in this circumstance is a "conditional or provisional duty."  Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007); see also 38 C.F.R. § 3.159 (c)(4)(iii).  As discussed below, the Board has determined that new and material evidence has been received to reopen the claim concerning headaches.  However, no VA examination is warranted as there remains no competent evidence indicating an etiological relationship on the remaining theory of entitlement, that the Veteran's current headaches are caused or aggravated by bilateral hearing loss.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C. § 5103A(d), 38 C.F.R. § 3.159(c)(4)(i).  Therefore, VA's duty to assist with respect to obtaining relevant records and VA examinations has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, regarding the July 2013 videoconference hearing before the Board, it was adequate as the presiding Veterans Law Judge (VLJ), the undersigned, duly explained the issues and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Indeed, partly because of the hearing testimony, the Board subsequently remanded these claims in March 2014 for further development, and there was compliance, certainly substantial compliance, with the remand directives, in turn allowing the Board to proceed with its adjudication of these claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

III. Service Connection for Headaches

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing entitlement to service connection generally requires having competent and credible evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e., a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection also may be granted on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  

The Board notes that, since a May 2014 remand, the Veteran has clarified that he did not wish to pursue a claim of entitlement to service connection for headaches with regard to whether they are directly due to a head injury or service-connected tinnitus.  Rather, he has restricted this claim to whether his headaches, claimed as stress headaches especially, are secondary to his service-connected bilateral hearing loss.  Therefore, the Board will limit its consideration of this claim to any potential entitlement under the provisions of 38 C.F.R. § 3.310(a) and (b).

As already discussed, a VA examination report and VA treatment records reflect current headaches such that element (1) of service connection, current disability, has been met.

With respect to a causal relationship between headaches and service-connected bilateral hearing loss, the Board finds the preponderance of the evidence is against finding headaches were caused or aggravated by bilateral hearing loss.  In this case, aside from the Veteran's assertions, there is no evidence that suggests a relationship between claimed stress headaches and service-connected bilateral hearing loss.  Although a May 2014 examination noted the Veteran's reports that headaches accompanied onset of tinnitus, there examiner did not indicate that bilateral hearing loss caused or aggravated headaches.  The only evidence supportive of a relationship between headaches and bilateral hearing loss is the Veteran's lay statement.  However, the Veteran is not capable of rendering a competent medical opinion as a lay person; therefore, any opinion on the potential etiology between headaches and bilateral hearing loss is not probative.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Accordingly, as there is no competent evidence finding a link between headaches and bilateral hearing loss, this claim must be denied.  The Board has considered the benefit of the doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 

IV. Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).  All reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Where entitlement to compensation already has been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all of the evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Veteran's service-connected bilateral hearing loss has been rated as zero-percent disabling prior to October 1, 2015, and 20 percent disabling thereafter under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Evaluations of defective hearing range from zero to 100 percent.  This is based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100. 

Table VI in 38 C.F.R. § 4.85 is used to determine the numeric designation of hearing impairment based on the pure tone threshold average from the speech audiometry test and the results of the speech discrimination test.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  See id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row corresponding to the percentage of discrimination and the horizontal column corresponding to the pure tone decibel loss.

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column corresponding to the numeric designation for the ear having the better hearing acuity (as determined by Table VI) and the horizontal row corresponding to the numeric designation level for the ear having the poorer hearing acuity (as determined by Table VI).  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.

The ratings for disability compensation for hearing loss are determined by the mechanical, meaning nondiscretionary, application of the criteria in Table VI and Table VII.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

During an October 2009 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
10
25
25
18
LEFT
50
50
50
45
49

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear.  Utilizing 38 C.F.R. § 4.85, Table VI, this corresponds to a hearing level of I in both the left and right ears.

VA treatment records from October 2013 reported that the Veteran's hearing was within normal limits, noted to be from 0 to 25 decibels, in the right ear, and mild to moderate, noted to be from 25 to 55 decibels, in the left ear, with excellent word recognition scores bilaterally.  However, the records do not report the specific pure tone threshold readings, in decibels.

During a May 2014 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
10
30
30
20
LEFT
60
65
65
55
60

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 88 percent in the left ear.  Utilizing 38 C.F.R. § 4.85, Table VI, this corresponds to a hearing level of I in right ear and III in the left ear.  The provisions of 38 C.F.R. § 4.86, which governs exceptional patterns of hearing impairment, apply to the left ear as pure tone thresholds were above 55 decibels for all four of the specified frequencies.  As such, when the left ear puretone threshold average of 60 is applied to Table VIa, this corresponds to a hearing level of IV in the left ear.  

During a November 2015 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
10
20
25
18
LEFT
65
60
60
60
61

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 0 percent in the left ear.  Utilizing 38 C.F.R. § 4.85, Table VI, this corresponds to a hearing level of I in right ear and XI in the left ear.  As the provisions of 38 C.F.R. § 4.86(a) again apply to the left ear, utilizing Table VIa results in a hearing level of IV in the left ear, and the results of Table VI, the higher numeral, will be applied to the rating criteria.  

The Board finds that prior to October 1, 2015, hearing was, at worst, level I in the right ear and level IV in the left ear.  A comparison between these levels and 38 C.F.R. § 4.85, Table VII, yields a 0 percent evaluation.  Since October 1, 2015, the Board finds hearing was, at worst, level I in the right ear and XI in the left ear.  Unlike the previous examination, in November 2015 the Veteran was unable to discern any speech in the left ear and the examiner indicated that use of the speech discrimination score was appropriate.  A comparison between these levels and 38 C.F.R. § 4.85, Table VII, yields a 10 percent evaluation.  As such, the Board finds that a compensable rating prior to October 1, 2015, and an evaluation in excess of 20 percent thereafter are not warranted based on audiometric test results.  

During his May 2014 VA examination, the examiner noted that hearing loss results in functional impairment of being unable to hear and understand conversations, having to turn the volume up on the television, and difficulty with localization.
At the November 2015 examination, on remand, the Veteran reported difficulty hearing in noise environments, in group situations, and from a distance.  In this circumstance there has to be comment on whether and to what extent his hearing loss affects his employment and social and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007); see also 38 C.F.R. § 4.10.  Here, though, the competent and credible evidence of record, including these lay statements, does not show that the legal criteria for higher ratings have been met, for the reasons and bases already discussed.

In evaluating the Veteran's claim for a higher rating, the Board also has considered whether he is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extraschedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit-of-the-doubt rule applies to determinations of whether a symptom should be attributed to a service-connected condition.  To this end, the Board has attributed all potentially service-connected symptoms to the Veteran's service-connected condition in considering whether he is entitled to an extraschedular rating.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Floyd v. Brown, 9 Vet. App. 88, 102-103 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 245 (2008).

According to Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hearing loss with the established criteria found in the Rating Schedule for these disabilities shows that the rating criteria reasonably describes his disability level and symptomatology, as discussed above.  A mechanical application of the rating criteria resulted in the assigned noncompensable rating.  Higher schedular ratings are provided for greater levels of hearing impairment, which are not demonstrated by the evidence in this case.  Although the Veteran indicated that he believed vertigo was a manifestation of his hearing loss, the Board notes that an August 2016 examination determined that disequilibrium, to include vertigo, was not caused or related to service-connected hearing loss.  The Veteran's remaining reported symptoms, including communication difficulties, localization difficulty, and needing to turn the volume on the television higher, are inherently contemplated by the rating schedule.  To the extent the Veteran's representative contends that hearing loss causes additional symptoms of distraction and annoyance, the Board notes that the cited symptoms were attributed to service-connected tinnitus by a May 2014 examiner.  There is no indication the Veteran's service-connected hearing loss results in any symptoms that fall so far outside the purview of the rating schedule as to render its application inadequate.


The Board additionally has considered whether there is a derivative claim of entitlement to a total disability rating based on individual employability (TDIU), but finds there is not.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). The Veteran has not claimed that he is unemployable because of his bilaterally hearing loss and this is not otherwise suggested by the evidence of record.  Indeed, to the contrary, a May 2014 addendum medical opinion indicates the Veteran had no work restrictions due to hearing loss with proper hearing protection and/or adaptive devices.  Thus, no consideration of a TDIU is required.


ORDER

The appeal concerning whether there is new and material evidence to reopen a previously-denied claim for service connection for a right knee disability is dismissed since withdrawn. 

The appeal concerning whether there is new and material evidence to reopen a previously-denied claim for service connection for a left knee disability also is dismissed since withdrawn.

Service connection for headaches is denied.

The claim of entitlement to a compensable rating prior to October 1, 2015, and an evaluation exceeding 20 percent since, for bilateral hearing loss is denied.


REMAND

Additional development is necessary in order to fully and fairly adjudicate the Veteran's remaining claim on appeal for service connection for an acquired psychiatric disorder, including MDD.

The Veteran asserts that his psychiatric symptoms began in service and have continued (persisted) since.  He indicated that he also began using drugs during active service due to his depressive symptoms caused by his wife's infidelity.  In a November 2017 statement, the Veteran's representative also contended that the Veteran's psychiatric symptoms were caused or aggravated by service-connected audiological disabilities, specifically tinnitus, as the Veteran indicated the disabilities were annoying and distracting.

The Veteran was provided a VA examination in December 2004 that found no clear etiology between the Veteran's military service and his diagnosed MDD.  However, the Board finds an additional examination warranted that accounts for all relevant evidence of record, to include the additional psychiatric diagnoses noted during the period of the appeal and the Veteran's testimony.  Specifically, post-service medical evidence indicates the Veteran's psychiatric symptoms have been diagnosed as MDD, adjustment disorder, anxiety, and substance abuse.  A December 2004 VA examination provided during the appeal period reflects a diagnosis of MDD and noted a history of opioid dependence; a June 2009 private treatment record indicated diagnoses of adjustment disorder with anxiety and depression; and an October 2013 VA initial psychiatric evaluation provided diagnostic impressions of depression and drug and alcohol abuse.  As the claim was expanded in accordance with Clemons, the Board finds an opinion addressing all acquired psychiatric diagnoses during the appeal period is warranted.

Moreover, the Board notes that the December 2004 examiner specifically noted that information regarding a psychological evaluation in active service was not reviewed when finding no clear evidence that depression was related to military service.  Since that time, SPRs associated with the record noted the Veteran's performance deteriorated during his service in Germany and did not respond to counseling.  An August 1973 evaluation noted an examining physician found no mental defects and attributed the Veteran's decline to associations with other individuals of questionable moral character.  On remand, the subsequent examination and medical opinion must consider the relevant SPRs.  

Finally, as the secondary theory of entitlement to service connection for an acquired psychiatric disorder has been raised and support for such theory is indicated in a May 2015 VA examination reporting functional impact of tinnitus was that the disability was distracting, annoying, and affected the Veteran's concentration.  Therefore, an opinion must also be rendered as to whether any acquired psychiatric disorder present during the appeal period was caused or aggravated by service-connected tinnitus.

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.	Schedule the Veteran for a VA psychiatric examination with an appropriate clinician.  The purpose of the examination is to determine whether the Veteran has an acquired psychiatric disorder that was incurred in or otherwise related to his active service or caused or aggravated by service-connected disability.  The following considerations will govern the examination:

The claims folder, and a copy of this remand, must be available to the examiner for review in conjunction with the examination.  The examiner must take a complete history from the Veteran.  All appropriate tests and studies should be accomplished. 

After review of the examination findings and the entire evidence of record, the examiner must answer the following:

(a)	What acquired psychiatric disorders have been present during the appeal period?  The examiner is reminded that the Veteran's records collectively reflect diagnoses of MDD, adjustment disorder with anxiety and depression, and various substance abuse disorders.  

 (b)	For any acquired psychiatric disorder present during the appeal period, is it at least as likely as not (a 50 percent probability of greater) that the condition had its onset in service or is otherwise etiologically related to the Veteran's service.
 
 (c)	For any acquired psychiatric disorder present during the appeal period that is not directly related to the Veteran's service, is it at least as likely as not (a 50 percent probability or greater) that the condition was:
 
      (1) caused by service-connected tinnitus; or
      
(2) aggravated by service-connected tinnitus?
 
An explanation must be provided for any opinion or conclusion expressed.

Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus a temporary or intermittent flare-up of symptoms.

2.	Following completion of the foregoing, review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2017).

3.	After the requested development has been completed, readjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


